Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 25, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154620(54)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  RAMON D. JOHNSON, II,                                                                                   Kurtis T. Wilder,
            Petitioner-Appellant,                                                                                     Justices


  v                                                                 SC: 154620
                                                                    COA: 327299
                                                                    Tax Tribunal: 14-003146-TT
  MICHIGAN DEPARTMENT OF TREASURY,
           Respondent-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s April 4, 2017
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 25, 2017
         d0717
                                                                               Clerk